 

UNSECURED PROMISSORY NOTE

John Tuntland to Firstform, Inc.

 

$50,000 Date: 4/9/2018

 

FOR VALUE RECEIVED, Firstform, Inc. (“Borrower”), promises to pay to John
Tuntland, an Illinois resident (“Holder”), at such place as Holder may
designate, the principal sum of Fifty Thousand ($50,000) (no future advances are
contemplated) in accordance with the following terms and conditions:

 

  1. CURRENT OUTSTANDING BALANCE.

 

  a. On 4/10/2018, Holder advanced the sum of Fifty Thousand ($50,000) to
Borrower.

 

  2. PRINCIPAL PAYMENT

 

  a. For the first six months, the Borrower shall pay interest only.         b.
Thereafter , together with interest , the principal balance shall be paid by
Borrower to Holder in twelve monthly installments as set forth on Schedule A,
which installments shall begin on 1 November 2018, and shall be due the first
day of each calendar month thereafter until 1 October 2019, inclusive.

 

  3. INTEREST WITH INSTALLMENTS.

 

  a. Borrower agrees to pay interest to Holder monthly from 1 May 2018 through 1
October 2019 upon the unpaid principle then owing under Section 1 from time to
time at the fixed annual rate of eight percent (8%) (“Interest Rate” ).        
b. Payments of interest due under this Section are in addition to the monthly
installment payments provided for in Section 2, above, and shall be calculated
based upon the actual number of days in that month divided by 365 times the
Interest Rate.         c. Each payment under this Note shall be applied first to
any late payment charges due, then to interest then due, and the balance to the
reduction of the principal sum.

 



Unsecured Promissory Note

April 2018

Page 1 of 4

 

 

 

 

  4. PREPAYMENT PRIVILEGE.

 

Borrower shall have the right to prepay principal, in whole or in part, at any
time without penalty.

 

  5. LATE PAYMENT CHARGE.

 

If any periodic installment payment owing under this Note is not timely paid in
full and received by Holder within five (5) days after it is due, Borrower shall
pay to Holder with the next periodic installment payment a late payment charge
equal to two percent (2.0%) of the total prior installment payment not timely
paid in full.

 

  6. ACCELERATION ON DEFAULT.

 

  a. If any sum owing under this Note is not paid when due and remains unpaid
after a date specified by a notice of default to Borrower, or if Borrower fails
to observe any other covenant or conditions of this Note, the entire remaining
indebtedness owing under this Note on the date specified shall at once become
due and payable in full at the option of Holder.         b. The date specified
as the date for curing the default shall not be less than ten (10) days from the
date the notice of default is given. If the default is not cured on or before
the date specified, Holder may exercise the option to accelerate the Note by
giving notice thereof to the Borrower.         c. If suit is brought to collect
this Note, Holder shall be entitled to collect all reasonable costs and expenses
of suit, including, but not limited to, reasonable attorney’ s fees.         d.
Failure by Holder to exercise its rights in the event of a default shall not
constitute a waiver of the right to declare the entire principal amount of this
Note and default interest thereon due and payable at once at any subsequent
time.

 

  7. NOTICE.

 

Unless otherwise required by law, any notice or demand required or permitted by
the terms of this Note shall be sufficient and deemed complete when expressed in
writing and either (a) personally delivered to the person entitled thereto, or
(b) deposited at any office of the United States Postal Service in the form of
certified mail (return receipt requested) addressed to the last known mailing
address of the person entitled thereto , or (c) served on the person entitled
thereto in the manner of an original notice under the Illinois Rules of Civil
Procedure.

 

Unsecured Promissory Note

April 2018

Page 2 of 4

 

 

 

 

  8. SECURITY.

 

There is no security for this Note.

 

  9. CERTIFICATION.

 

Borrower and Holder each certify that they are not acting, directly or
indirectly, for or on behalf of any person, group, entity or nation named by any
Executive Order of the United States Treasury Department as a terrorist,
“Specially Designated National and Blocked Person” or any other banned or
blocked person, entity, nation or transaction pursuant to any law, order, rule
or regulation that is enforced or administered by the Office of Foreign Assets
Control; and are not engaged in this transaction, directly or indirectly on
behalf of, or instigating or facilitation this transaction, directly or
indirectly on behalf of, any such person, group, entity or nation. Each party
hereby agrees to defend, indemnify and hold harmless the other party from and
against any and all claims, damages, losses, risks, liabilities and expenses
(including attorney’s fees and costs) arising from or related to any breach of
the foregoing certification.

 

Words and phrases herein shall be construed as in the singular or plural number,
and as masculine, feminine or neuter gender, according to the context.

 

This Note is intended to be performed in Illinois and the laws of Illinois shall
govern its validity, enforcement and interpretation.

 

IN WITNESS WHEREOF, Borrower has executed this Promissory Note on the date first
stated above.

 

FIRSTFORM, INC.       /s/ Jeromy Olson   Jeromy Olson   Title: Chief Executive
Office   4/9/2018  

 

Borrower’s Mailing Address:

4320 Windfield Rd, Suite 200

Warrenville, IL 60555

 

Unsecured Promissory Note

April 2018

Page3 of 4

 

 

 

 

Schedule A

 

Unsecured Promissory Note

John Tuntland to Firstform, Inc.

$50,000

Date: _________

 



 



Amortization Schedule





 

 

#  Date  Prin. BOP  

Prin.

Paymt

  

Int.

Paymt

  

Total

Paymt

   Prin. EOP  1  1-May-18   50,000    -    TBD         50,000  2  1-Jun-18 
 50,000    -    333.33    333.33    50,000  3  1-Jul-18   50,000    -  
 333.33    333.33    50,000  4  1-Aug-18   50,000    -    333.33    333.33  
 50,000  5  1-Sep-18   50,000    -    333.33    333.33    50,000  6  1-Oct-18 
 50,000    -    333.33    333.33    50,000  7  1-Nov-18   50,000    4,167  
 333.33    4,500.00    45,833  8  1-Dec-18   45,833    4,167    305.56  
 4,472.22    41,667  9  1-Jan-19   41,667    4,167    277.78    4,444.44  
 37,500  10  1-Feb-19   37,500    4,167    250.00    4,416.67    33,333  11 
1-Mar-19   33,333    4,167    222.22    4,388.89    29,167  12  1-Apr-19 
 29,167    4,167    194.44    4,361.11    25,000  13  1-May-19   25,000  
 4,167    166.67    4,333.33    20,833  14  1-Jun-19   20,833    4,167  
 138.89    4,305.56    16,667  15  1-Jul-19   16,667    4,167    111.11  
 4,277.78    12,500  16  1-Aug-19   1 2,500    4,167    83.33    4,250.00  
 8,333  17  1-Sep-19   8,333    4,167    55.56    4,222.22    4,167  18 
1-Oct-19   4,167    4,167    27.78    4,194.44    -  19  1-Nov-19   -       
 -    -    - 

 

Unsecured Promissory Note

April 2018

Page 4 of 4

 





 

 

 